601 F.3d 728 (2010)
UNITED STATES of America, Plaintiff-Appellee
v.
Montrelle JOHNSON, also known as Trellie Mae, Defendant-Appellant.
No. 08-2411.
United States Court of Appeals, Seventh Circuit.
April 12, 2010.
Michelle L. Jacobs, Office of the United States Attorney, Milwaukee, WI, for Plaintiff-Appellee.
Victor E. Plantinga, Rose & Dejong, Brookfield, WI, for Defendant-Appellant.
Before: MICHAEL S. KANNE, Circuit Judge, ILANA DIAMOND ROVNER, Circuit Judge, and DIANE P. WOOD, Circuit Judge.

FINAL JUDGMENT
The appeal is DISMISSED in accordance with the decision of this court entered on this date.